DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 12 recites “transmitting parameters and a grant of transmission resources for asynchronous non-orthogonal multiple access (A-NOMA) transmissions to the BS”.  This passage is interpreted as transmitting parameters and transmitting a grant of transmission resources “for asynchronous non-orthogonal multiple access (A-NOMA) transmissions to the BS”.  It is especially noted that this passage is not to be interpreted as “transmitting, to the BS, parameters and a grant of transmission resources for asynchronous non-orthogonal multiple access (A-NOMA) transmissions”, as it would not have been reasonable if the BS transmits the parameters and the grant to itself.
	Claim 30 is also similarly interpreted except that claim 30 recites “the apparatus” as opposed to “the BS” in claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 12-13, 21-22 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KDDI (3GPP TSG RAN WG1 Meeting #94bis, R1-1811486; Discussion on procedures related to NOMA; included in the IDS filed on 04/23/2020).
	KDDI discloses the following features.
	Regarding claim 1, a method for wireless communication performed by a UE (see UE in Fig. 1), comprising: obtaining, from a BS, parameters and a grant of transmission resources for A-NOMA transmissions (see Fig. 1 and Proposal 1 on page 2-4, wherein the UE receives the required information from the gNB for its uplink transmission in the RRC INACTIVE state; and see “In order to transmit UL data in the RRC_INACTIVE state, an UE has to share required information for UL data transmission with its serving gNB…grant-based UL data transmission…” as recited on page 2, which describes that the UE must share information with the BS for continuing the grant-based uplink transmission after the UE enters the RRC Inactive state; and see section 2.1 at the bottom of page 1 that discusses the UL NOMA communication, and shows in TABLE 1 at the top of page 2 that the UE in RRC_INACTIVE state may have asynchronous UL synchronization, and would therefore would be consider to communicate using A-NOMA UL transmissions); obtaining data for transmission to the BS; and transmitting the data in an A-NOMA transmission via the transmission resources according to the parameters while the UE is in a RRC Inactive mode (see Table 1 on page 2, which shows that the UE in RRC_INACTIVE state may transmits uplink asynchronously with configured grant using UL NOMA (hence A-NOMA uplink transmission), and see Fig. 1, wherein the UE in the RRC_INACTIVE state transmits 

	Regarding claim 2, wherein obtaining the grant and the parameters comprises: receiving the grant and the parameters in a release configuration message that orders the UE to enter the RRC Inactive mode (see Figure 1 on page 3 and corresponding descriptions, which show that the UE obtain the parameters in the RRC_release message that place the UE in the RRC_INACTIVE state).

	Regarding claim 12, a method for wireless communication by a BS (see gNB in Fig. 1), comprising: transmitting parameters and a grant of transmission resources for A-NOMA transmissions to the BS (see Fig. 1 and Proposal 1 on page 2-4, wherein the UE receives the required information from the gNB for its uplink transmission in the RRC INACTIVE state; and see “In order to transmit UL data in the RRC_INACTIVE state, an UE has to share required information for UL data transmission with its serving gNB…grant-based UL data transmission…” as recited on page 2, which describes that the UE must share information with the BS for continuing the grant-based uplink transmission after the UE enters the RRC Inactive state; and see section 2.1 at the bottom of page 1 that discusses the UL NOMA communication, and shows in TABLE 1 at the top of page 2 that the UE in RRC_INACTIVE state may have asynchronous UL synchronization, and would therefore would be consider to communicate using A-NOMA UL transmissions); and receiving data in an A-NOMA transmission via the transmission resources according to the parameters from a UE that is in a RRC Inactive mode (see 

	Regarding claim 13, transmitting the grant and the parameters in a release configuration message that orders the UE to enter the RRC Inactive mode (see Figure 1 on page 3 and corresponding descriptions, which show that the UE obtain the parameters in the RRC_release message that place the UE in the RRC_INACTIVE state).

	Regarding claim 21, an apparatus for wireless communication (see UE in Fig. 1), comprising: a processor configured to: obtain, from a BS, parameters and a grant of transmission resources for A-NOMA transmissions (see Fig. 1 and Proposal 1 on page 2-4, wherein the UE receives the required information from the gNB for its uplink transmission in the RRC INACTIVE state; and see “In order to transmit UL data in the RRC_INACTIVE state, an UE has to share required information for UL data transmission with its serving gNB…grant-based UL data transmission…” as recited on page 2, which describes that the UE must share information with the BS for continuing the grant-based uplink transmission after the UE enters the RRC Inactive state; and see section 2.1 at the bottom of page 1 that discusses the UL NOMA communication, and shows in TABLE 1 at the top of page 2 that the UE in RRC_INACTIVE state may have 

Regarding claim 22, obtain the grant and the parameters comprises by receiving the grant and the parameters in a release configuration message that orders the UE to enter the RRC Inactive mode (see Figure 1 on page 3 and corresponding descriptions, which show that the UE obtain the parameters in the RRC_release message that place the UE in the RRC_INACTIVE state).

Regarding claim 30, an apparatus for wireless communication (see gNB in Fig. 1), comprising: a processor configured to: transmit parameters and a grant of transmission resources for A-NOMA transmissions to the BS (see Fig. 1 and Proposal 1 on page 2-4, wherein the UE receives the required information from the gNB for its uplink transmission in the RRC INACTIVE state; and see “In order to transmit UL data in the RRC_INACTIVE state, an UE has to share required information for UL data .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 3-4, 14-15 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KDDI as applied to claims 1, 12 and 21 above, and further in view of Cao (US 2018/0309553).
	KDDI discloses the features as shown above.
	KDDI does not disclose the following features: regarding claims 3 and 23, wherein obtaining the grant and the parameter comprises: receiving a range for a first parameter of the parameters in a SI broadcast from the BS; and determining the first parameter from the range based on a MA signature of the UE; regarding claims 4 and 24, selecting the MA signature from a pool of MA signatures in the SI broadcast; regarding claim 14, transmitting the grant and the parameters comprises: transmitting a range for a first parameter in a SI broadcast; and receiving the data comprises: determining the first parameter from the range based on a MA signature of the UE; regarding claim 15, transmitting a pool of MA signatures in the SI broadcast
	Cao discloses the following features.
	Regarding claim 3, wherein obtaining the grant and the parameter comprises: receiving a range for a first parameter of the parameters in a SI broadcast from the BS (see step 452 in Fig. 7, wherein at least one MA signature associated with a group is 
	 Regarding claim 4, selecting the MA signature from a pool of MA signatures in the SI broadcast (see step 454 in Fig. 7, wherein the UE determines an MA signature from the at least one MA signatures in the SI broadcast as shown in paragraph [0105]).
Regarding claim 14, transmitting the grant and the parameters comprises: transmitting a range for a first parameter in a SI broadcast (see step 452 in Fig. 7, wherein at least one MA signature associated with a group is sent to the UE, wherein the plurality of MA signatures is considered as a range of a first parameter as it consists of a range of MA signatures; and see “the assigning of the at least one MA signature to the UE may be signaled semistatically or dynamically, in higher layer signaling (e.g. RRC signaling), and/or in broadcast signaling in a broadcast channel (e.g. in a system information block (SIB))” recited in paragraph [0105], which shows that the MA signatures are sent to eh UE in an SI broadcast); and receiving the data comprises: 
Regarding claim 15, transmitting a pool of MA signatures in the SI broadcast (see step 452 in Fig. 7, wherein at least one MA signature associated with a group is sent to the UE, wherein the plurality of MA signatures is considered as a range of a first parameter as it consists of a range of MA signatures; and see “the assigning of the at least one MA signature to the UE may be signaled semistatically or dynamically, in higher layer signaling (e.g. RRC signaling), and/or in broadcast signaling in a broadcast channel (e.g. in a system information block (SIB))” recited in paragraph [0105], which shows that the MA signatures are sent to eh UE in an SI broadcast).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of KDDI using features, as taught by Cao, in order to facilitate more reliable detection by the base station (see paragraph [0007] of Cao).
	
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KDDI and Cao as applied to claim 3-4  and 14 above, and further in view of He (US 2019/0045489).
	KDDI and Cao disclose the features as shown above.
	KDDI does not disclose the following features: regarding claims 5, wherein selecting the MA signature comprises selecting the MA signature from the pool based 
	He discloses the following features.
	Regarding claim 5, wherein selecting the MA signature comprises selecting the MA signature from the pool based on at least one of a GUID of the UE, a C-RNTI of the UE, or a Resume-ID assigned to the UE by the BS (see “For grant free UL transmission, multiple access (MA) signature including DM-RS ID may be configured by higher layers or randomly selected by a UE 102 or determined in accordance with UE ID” recited in paragraph [0182] and see “UE ID (for instance, Cell Radio Network Temporary Identifier (C-RNTI), or IMSI)” recited in paragraph [0185]).
	Regarding claim 6, generating the MA signature based on a ID of the UE, wherein the ID comprises at least one of a GUID of the UE, a C-RNTI of the UE, or a Resume-ID assigned to the UE by the BS (see “For grant free UL transmission, multiple access (MA) signature including DM-RS ID may be configured by higher layers or randomly selected by a UE 102 or determined in accordance with UE ID” recited in paragraph [0182] and see “UE ID (for instance, Cell Radio Network Temporary Identifier (C-RNTI), or IMSI)” recited in paragraph [0185]).
	Regarding claim 16, determining the MA signature based on an ID of the UE, wherein the ID comprises at least one of a GUID of the UE, a C-RNTI of the UE, or a Resume ID assigned to the UE by the BS (see “For grant free UL transmission, multiple access (MA) signature including DM-RS ID may be configured by higher layers or randomly selected by a UE 102 or determined in accordance with UE ID” recited in paragraph [0182] and see “UE ID (for instance, Cell Radio Network Temporary Identifier (C-RNTI), or IMSI)” recited in paragraph [0185]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of KDDI and Cao using features, as taught by He, in order to define the DM-RS sequence and MA signatures (see paragraph [0182] and [0185] of He).
s 8, 17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KDDI as applied to claims 1, 12 and 21 above, and further in view of Kim (US 20170118701).
	KDDI discloses the features as shown above.
	KDDI does not disclose the following features: regarding claims 8 and 26, wherein transmitting the data via the A-NOMA transmission comprises scrambling the transmission based on a C-RNTI of the UE; regarding claim 17, wherein receiving the data via the A-NOMA transmission comprises determining the UE based on descrambling the A-NOMA transmission based on a C-RNTI of the UE.
Kim discloses the following features.
	Regarding claim 8, wherein transmitting the data via the A-NOMA transmission comprises scrambling the transmission based on a C-RNTI of the UE (see “C-RNTI for scrambling PUSCH” recited in paragraph [0214], [0215] and [0217]).
	Regarding claim 17, wherein receiving the data via the A-NOMA transmission comprises determining the UE based on descrambling the A-NOMA transmission based on a C-RNTI of the UE (see “C-RNTI for scrambling PUSCH” recited in paragraph [0214], [0215] and [0217], wherein the PUSCH must be processed by descrambling the transmission with the C-RNTI of the UE).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of KDDI using features, as taught by Kim, in order to allow the eNB to identify uplink data from UE devices (see paragraph [0146] of Kim).

Allowable Subject Matter
Claims 7, 9-11, 18-20, 25 and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/           Primary Examiner, Art Unit 2473